DETAILED ACTION
Applicant amended claims 1 and 9 in the preliminary amendment dated 6/25/2021.
Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 9 disclose the distinct features of “creating a resource within a service layer of the communications network, wherein the service layer resource represents an external service outside of the service layer and defines a mapping of one or more parameters of the resource to an Application Programming Interface (API) associated with the external service; receiving, from an application and based on a protocol associated with the service layer, a request associated with the service layer resource; sending, to the external service via the API of the external service, the one or more second requests, the one or more second requests being generated from the first request based on the mapping” in conjunction with all other limitations of the independent claims. The closest, prior art, Hermann, Ahn and Foti disclose APIs provided by external services to a service layer resource in a service layer, but do not explicitly disclose creating a resource within a service layer of the communications network, wherein the service layer resource represents an external service outside of the service layer and defines a mapping of one or more parameters of the resource to an Application Programming Interface (API) associated with the external service; receiving, from an application and based on a protocol associated with the service layer, a request associated with the service layer resource; sending, to the external service via the API of the external service, the one or more second requests, the one or more second requests being generated from the first request based on the mapping.  Therefore, claims 1-16 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        September 11, 2021